Citation Nr: 1723581	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to January 19, 2016, and in excess of 40 percent from January 19, 2016 onward, for recurrent lumbosacral strain.

2.  Entitlement to an initial rating in excess of 20 percent prior to January 19, 2016, and in excess of 40 percent onward, for right sciatic nerve lumbar radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent prior to January 19, 2016, and in excess of 40 percent onward, for left sciatic nerve lumbar radiculopathy.

4.  Entitlement to an initial rating in excess of 20 percent for right femoral nerve lumbar radiculopathy.

5.  Entitlement to an initial rating in excess of 20 percent for left femoral nerve lumbar radiculopathy.

6.  Entitlement to a rating in excess of 10 percent prior to January 19, 2016, and in excess of 30 percent from January 19, 2016 onward, for cervical spine strain.
7.  Entitlement to an initial rating in excess of 40 percent for cervical right upper extremity radiculopathy.

8.  Entitlement to an initial rating in excess of 30 percent for cervical left upper extremity radiculopathy.
 
9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 16, 2014


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2014.  In its decision, the Board remanded the claims for additional development and consideration. 

While the case was in remand status, in a June 2016 rating decision, service connection and higher ratings were granted resulting in the issues as described on the title page.  
REMAND

Lumbosacral and Cervical Strains

The Veteran is seeking an increase in his service-connected lumbar and cervical strains due to an increase in the severity of the conditions.  Since submitting his claim for an increase in October 2007, the Veteran has received VA examination for his lumbar and cervical disabilities in January 2008, June 2008, and January 2016.

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

With respect to the January 2008 VA spine examination; the examiner did not indicate whether there was pain in weight-bearing and nonweight-bearing.  The June 2008 VA examination was merely provided an additional medical opinion.  The January 2016 VA examination for the Veteran's thoracolumbar spine indicated pain in certain ranges of motion, but did not indicate if these were active or passive.  The examiner also did not indicate whether there was pain in nonweight-bearing.  The January 2016 VA examination for the cervical spine similarly indicated pain in certain ranges of motion, but did not indicate if these were active or passive and whether there was pain in nonweight-bearing.  The Board finds that these VA examinations do not include all the required testing pursuant to § 4.59 and Correia.  As such, a new VA examination is needed.  

Radiculopathies

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Note (1) to the rating criteria instruct the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Since the Veteran's radicular symptoms are subsumed in his increased rating claim pursuant to Note (1) of the rating criteria, the Board finds that they are inextricably intertwined with the disability evaluation for his lumbosacral and cervical strains.  Thus, they should be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

TDIU

The Veteran was granted entitlement to a TDIU effective April 16, 2014.  However, a claim for a TDIU is considered part and parcel of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the appeal period stems from October 25, 2007, the date VA received the Veteran's claim for an increased rating for his back.  The Board finds the Veteran's claim for a TDIU prior to April 16, 2014 is inextricably intertwined with the disability evaluation for the Veteran's back, and it must be remanded as well.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with his lumbosacral and cervical strains to assess their current severity.  The claims file should be reviewed.

All signs and symptoms necessary for rating the Veteran's lumbosacral and cervical strains should be reported in detail, including both orthopedic and neurologic manifestations.  The examiner should also detail all current functional impairment from the Veteran's lumbosacral and cervical strains.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be provided for any opinion reached.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

